Citation Nr: 1038069	
Decision Date: 10/08/10    Archive Date: 10/15/10

DOCKET NO.  07-31 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for a rectal disorder, 
including anemia and rectal bleeding.

3.  Entitlement to service connection for chest pain.

4.  Entitlement to service connection for a right shoulder 
disorder.

5.  Entitlement to an initial evaluation in excess of 10 percent 
for status post bunionectomy and hammertoe surgery of the right 
foot.

6.  Entitlement to an initial compensable evaluation for left 
foot hammertoe deformities of the lesser toes.

7.  Entitlement to service connection for a right knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David S. Ames, Counsel


INTRODUCTION

The Veteran served on active duty from June 1984 to June 2004.

This matter comes properly before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office in Atlanta, Georgia (RO).

The issues of entitlement to service connection for a right knee 
disorder and entitlement to an initial compensable evaluation for 
left foot hammertoe deformities of the lesser toes are addressed 
in the Remand portion of the decision below and are remanded to 
the RO via the Appeals Management Center, in Washington, DC.


FINDINGS OF FACT

1.  The preponderance of the evidence of record shows that the 
Veteran has a current diagnosis of a low back disorder which is 
related to military service.

2.  The medical evidence of record shows that the Veteran's 
currently diagnosed rectal disorder is related to military 
service.

3.  The evidence of record does not show that the Veteran's chest 
pain is a disability for VA purposes.

4.  The preponderance of the evidence of record does not show 
that the Veteran's currently diagnosed right shoulder disorder is 
related to military service.

5.  The medical evidence of record shows that, for the period 
prior to December 14, 2009, the Veteran's right foot disability 
was manifested by metatarsophalgeal joint limitation of motion to 
5 degrees of plantar flexion and 25 degrees of dorsiflexion, 
pain, right great toe callus, surgical scars which caused 
stiffness, and swelling.

6.  The medical evidence of record shows that, for the period on 
and after December 14, 2009, the Veteran's right foot disability 
was manifested by metatarsophalgeal joint limitation of motion to 
15 degrees of plantar flexion and 7 degrees of dorsiflexion, 
pain, a callus of the third metatarsalphalangeal joint, numbness, 
hammertoe deformity of four toes, fusion of the proximal 
interphalangeal joint of the second toe, bony prominence, reduced 
medial arch, three degrees of calcaneal inversion, four degrees 
of forefoot valgus position, and abnormal gait.  


CONCLUSIONS OF LAW

1.  A low back disorder was incurred in active military service.  
38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 
3.303 (2010).

2.  A rectal disorder was incurred in active military service.  
38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 
3.303 (2010).

3.  Chest pain is not a disability for VA purposes.  38 U.S.C.A. 
§§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).

4.  A right shoulder disorder was not incurred in, or aggravated 
by, active military service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 
5107 (West 2002); 38 C.F.R. § 3.303 (2010).

5.  The criteria for an initial evaluation in excess of 10 
percent for status post bunionectomy and hammertoe surgery of the 
right foot have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5284 (2010).

6.  The criteria for an evaluation of 30 percent for status post 
bunionectomy and hammertoe surgery of the right foot have been 
met for the period on and after December 14, 2009.  38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5284 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009).  VA has issued 
regulations implementing the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2010).  Without deciding whether the notice and 
development requirements of the VCAA have been satisfied in the 
present case, this law does not preclude the Board from 
adjudicating the issues involving the Veteran's claims for 
service connection for a low back disorder and a rectal disorder 
as the Board is taking action favorable to the Veteran by 
granting service connection for these disorders.  As such, this 
decision poses no risk of prejudice to the Veteran with respect 
to these claims.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 
(1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004).

With respect to the Veteran's right shoulder, chest pain, and 
right foot claims, VA has met all statutory and regulatory notice 
and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326.  Prior to initial adjudication, letters dated in 
October 2004 and January 2008 satisfied the duty to notify 
provisions.  See 38 C.F.R. § 3.159(b)(1); Overton v. Nicholson, 
20 Vet. App. 427 (2006); see also Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  The Veteran's service treatment 
records, VA medical treatment records, and indicated private 
medical records have been obtained.  VA examinations sufficient 
for adjudication purposes were provided to the Veteran in 
connection with his claims.  See McLendon v. Nicholson, 20 Vet. 
App. 79 (2006), Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  
There is no indication in the record that additional evidence 
relevant to the issues decided herein is available and not part 
of the claims file.  As there is no indication that any failure 
on the part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds that 
any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. 
App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. 473.  
Further, the purpose behind the notice requirement has been 
satisfied because the Veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of his 
claims, to include the opportunity to present pertinent evidence.  
Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007); Sanders 
v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007) (holding that 
although Veterans Claims Assistance Act notice errors are 
presumed prejudicial, reversal is not required if VA can 
demonstrate that the error did not affect the essential fairness 
of the adjudication).

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).  In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  The 
determination as to whether these requirements are met is based 
on an analysis of all the evidence of record and the evaluation 
of its credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999).

Alternatively, under 38 C.F.R. § 3.303(b), service connection may 
be awarded for a "chronic" condition when (1) a chronic disease 
manifests itself and is identified as such in service, or within 
the presumptive period under 38 C.F.R. § 3.307, and the Veteran 
presently has the same condition; or (2) a disease manifests 
itself during service, or during the presumptive period, but is 
not identified until later, and there is a showing of continuity 
of related symptomatology after discharge, and medical evidence 
relates that symptomatology to the Veteran's present condition.  
Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).

Low Back Disorder

The Veteran's service treatment records include multiple 
complaints of back pain, including in March 2004, when a medical 
examiner characterized the back pain as chronic.

After separation from military service, an October 2004 medical 
report stated that the Veteran complained of back pain for the 
previous four days.

In a November 2004 VA joints examination report, the Veteran 
complained of low back pain which began over an extended period 
of time during military service.  After physical examination, the 
examiner stated that no abnormalities or clinical signs of 
radiculopathy or neurological impairment were found.  The 
examiner stated that x-rays were ordered to determine whether the 
Veteran had "any degenerative changes that are consistent with 
his back pain."  A VA radiology diagnostic report dated the next 
day stated that after views of the Veteran's lumbosacral spine, 
the impression was degenerative disc disease and anterior 
spondylolisthesis of L5 and S1, and possible pars defect at L5 
and S1 on the left.  The medical evidence of record shows that a 
low back disorder has been consistently diagnosed since November 
2004.

The preponderance of the evidence of record shows that the 
Veteran has a current diagnosis of a low back disorder which is 
related to military service.  The Veteran's service treatment 
records include multiple complaints of low back disorders 
throughout his entire period of military service.  These records 
include a clinical characterization of the Veteran's low back 
pain as "chronic" in March 2004, approximately three months 
prior to his separation from military service.  In addition, 
there is medical evidence that the Veteran's low back symptoms 
continued immediately after separation from military service, 
with pain being reported again as early as October 2004, 
approximately four months after separation from military service.

While the November 2004 VA joints examination report did not find 
any abnormalities on physical examination, the examiner 
subsequently ordered a radiographic examination specifically to 
determine whether the Veteran's symptoms were caused by 
degenerative changes.  On that radiographic examination, the 
Veteran was found to have degenerative disc disease, anterior 
spondylolisthesis, and possible pars defect.  Accordingly, the 
evidence of record shows that the Veteran's low back symptoms 
were manifested in a chronic manner during military service, 
continued after discharge, and the Veteran has a current 
diagnosis of a low back disorder.  While the November 2004 VA 
joints examination report did not specifically state that the 
degenerative disc disease found on x-ray examination was the 
cause of the Veteran's low back pain, that examination was 
specifically provided to look for "any degenerative changes that 
are consistent with his back pain."  As the examination did 
indeed find degenerative changes, the Board finds that this 
statement constitutes evidence that the degenerative changes were 
the cause of the Veteran's chronic low back pain.  Combined with 
the fact that these degenerative changes were diagnosed only four 
months after the Veteran's retirement from 20 years of military 
service, the November 2004 VA joints examination report and 
radiology diagnostic report constitute probative evidence that 
the Veteran's currently diagnosed low back disorder is related to 
the chronic symptomatology he experienced during military 
service.  There is no medical evidence of record which states 
that the veteran's currently diagnosed low back disorder is not 
related to military service.

Accordingly, applying the doctrine of reasonable doubt, the Board 
finds that the Veteran's low back disorder is related to military 
service and therefore, service connection for a low back disorder 
is warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Rectal Disorder

The Veteran's service treatment records show that he was seen in 
August 1997 for a history of blood in his stool.  The Veteran was 
scheduled for a follow-up examination.  In a September 1997 
service treatment report, the Veteran reported experiencing blood 
in his stool on three separate occasions and mild anemia.  After 
radiographic examination, no abnormalities were noted.

In a September 2002 service treatment report, the Veteran stated 
that he had a history of hematochezia, for which he was examined 
without positive findings.  The Veteran reported that there was 
blood on the toilet paper when he wiped himself.  The assessment 
was history of hematochezia, and the Veteran was given a general 
surgery consultation for evaluation of the history of 
hematochezia.

In a December 2002 service treatment report, the Veteran reported 
having anemia and spotted blood in the stool on several 
occasions, though not recently.  After rectal examination, the 
assessment was microcytic anemia.  A colonoscopy was recommended.  
A January 2003 service treatment report stated that the Veteran 
had episodic period of bleeding from his record with occasional 
rectal pain.  The Veteran was recommended for a colonoscopy.  A 
January 2003 private medical report stated that the Veteran had 
undergone a colonoscopy.  The posteroperative diagnosis was Grade 
II hemorrhoids and small polyp of the splenic flexure which was 
subsequently found to be benign on biopsy.

After separation from military service, in a December 2004 VA 
general medical examination report, the Veteran reported rectal 
bleeding since 1994 and indicated that it was currently occurring 
approximately once per month and was associated with loose 
stools.  The Veteran reported that he had a colonoscopy in 1997 
that was normal, and another in 2003 which showed a benign polyp.  
The Veteran also stated that he had received a diagnosis of 
anemia after the 1997 colonoscopy, but had never received 
treatment for it.  After physical examination, the diagnosis was 
hemorrhoids and colon polyp, benign, as well as anemia which had 
resolved.  The medical evidence of record shows that rectal 
bleeding and colon polyps have been consistently diagnosed since 
November 2004.

The medical evidence of record shows that the Veteran's currently 
diagnosed rectal disorder is related to military service.  The 
Veteran's service treatment records show that he experienced 
rectal bleeding on multiple occasions during military service, 
and eventually received a diagnosis of colon polyps.  The medical 
evidence of record shows that the Veteran continues to experience 
rectal bleeding and has a current diagnosis of colon polyps.  
While the medical evidence of record does not demonstrate that 
the Veteran has ever received a diagnosis of anemia since 1997, 
the Veteran's claim was specifically for "anemia and rectal 
bleeding."  Accordingly, despite the lack of a current diagnosis 
of anemia, the Veteran's claim encompasses a general rectal 
disorder which is manifested by rectal bleeding.  In this regard, 
the medical evidence of record clearly demonstrates that the 
Veteran's rectal bleeding is caused by his currently diagnosed 
hemorrhoids and colon polyp, both of which were specifically 
found on a colonoscopy during active military service.

Accordingly, applying the doctrine of reasonable doubt, the Board 
finds that the Veteran's rectal disorder is related to military 
service and therefore, service connection for a rectal disorder 
is warranted.  Gilbert, 1 Vet. App. 49.

Chest Pain

The Veteran's service treatment records include numerous reports 
of chest pain.  A February 1998 service treatment report gave an 
assessment of atypical chest pain.

An August 2002 service treatment report gave an assessment was 
chest pain approximately a week and half before.  The Veteran was 
given a cardiology consultation for a nuclear stress test.  A 
second August 2002 service treatment report gave a diagnosis of 
chest pain.  A subsequent August 2002 service echocardiography 
report stated that, after diagnostic testing, the Veteran had 
normal left ventricle size, wall thickness, and systolic function 
with an ejection fraction of about 65 to 70 percent.  A third 
August 2002 service treatment report gave a diagnosis of history 
of chest pain with stress study revealing moderate reduction of 
sestamibi uptake in the basal anterior and mid-anterior segments.

A September 2002 service treatment report gave an assessment of 
history of chest pain and a stress test which revealed moderate 
reduction of uptake in the basal anterior and mid-anterior 
segments.

A November 2002 service treatment report gave a diagnosis of 
chest pain with abnormal stress study with essentially 
unremarkable cardiac catheterization revealing normal left 
ventricle systolic function with an ejection fraction of about 65 
percent and no angiographically significant stenosis in any of 
the apicardial coronary arteries.

In a March 2004 service treatment report, the examiner stated 
that the Veteran had intermittent chest pain.

After separation from military service, a December 2004 VA 
general medical examination report stated that the Veteran 
reported recurrent chest pain since 1997.  He reported that the 
pain occurred approximately once every two months and was 
associated with stress or anxiety.  After physical examination, 
the impression was atypical chest pain, usually associated with 
stress or anxiety, which appeared to be noncardiac in origin.  
The examiner noted multiple diagnostic reports from December 2002 
and April 2004 which showed no heart abnormalities.  VA chest 
x-rays dated in November 2004 gave an impression of no acute 
cardiopulmonary abnormality.  The examiner stated that no 
determination as to the etiology of the atypical noncardiac chest 
pain could be made without resort to pure speculation.

A June 2005 private medical report gave an assessment of atypical 
chest pain.

A July 2005 private medical report gave a diagnosis of chest pain 
with previous unremarkable cardiac catheterization.  A second 
July 2005 private medical report gave a diagnosis of chest pain 
with history of unremarkable cardiac catheterization.  The 
examiner stated that the most recent stress imaging study was 
unremarkable for ischemia.

The evidence of record does not show that the Veteran's chest 
pain is a disability for VA purposes.  While the medical evidence 
of record clearly demonstrates that the Veteran has experienced 
chest pain on a regular basis since military service, the medical 
evidence of record does not show that this symptom is associated 
with a current diagnosis for VA purposes.  The Veteran has never 
received a diagnosis of a disorder other than chest pain, 
atypical chest pain, intermittent chest pain, and atypical 
cardiac chest pain.  Pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and of 
itself constitute a disability for which service connection may 
be granted.  See Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. 
Cir. 2001) (holding that a symptom without a diagnosed or 
identifiable underlying malady or condition, does not in and of 
itself constitute a disability for which service connection may 
be granted).

The Veteran's statements alone are not sufficient to prove that 
his chest pain is associated with an underlying malady or 
condition for which service connection can be granted.  Medical 
diagnosis and causation involve questions that are beyond the 
range of common experience and common knowledge and require the 
special knowledge and experience of a trained physician.  As he 
is not a physician, the Veteran is not competent to make a 
determination that his chest pain is associated with an 
underlying malady or condition for which service connection can 
be granted.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The evidence of 
record does not show that the Veteran's chest pain is a 
disability for VA purposes.  As such, service connection for 
chest pain is not warranted.

In reaching this decision, the Board considered the doctrine of 
reasonable doubt.  However, as the evidence of record does not 
show that the Veteran's chest pain is a disability for VA 
purposes, the doctrine is not for application.  Gilbert, 1 Vet. 
App. at 56.

Right Shoulder

In a March 1995 service treatment report, the Veteran complained 
of a sore right shoulder for the previous two months.  No right 
shoulder findings were listed in the report.

After separation from military service, in a September 2007 
private medical report, the Veteran complained of right shoulder 
pain.  The Veteran reported that the pain had been present 
constantly for three months, but had existed off and on for 
years.  After physical examination, the assessment was joint 
pain, localized in the shoulder, likely rotator cuff tendonitis 
versus partial tear.

An October 2007 private medical report stated that the Veteran 
complained of right shoulder pain for approximately the previous 
three months since trying to exercise.  After examination, the 
diagnosis was right shoulder impingement.  The medical evidence 
of record shows that a right shoulder disorder has been 
consistently diagnosed since October 2007.

In a December 2009 VA joints examination report, the Veteran 
reported experiencing right shoulder discomfort that began in 
1995 with physical training.  After physical and radiographic 
examination, the diagnosis was degenerative joint disease of the 
right shoulder.  After a review of the Veteran's service 
treatment records and post-service medical records, the examiner 
stated that it was less likely as not that the Veteran's right 
shoulder disorder was related to the symptoms he experienced in 
1995.  The basis given was that the Veteran was only seen for a 
single visit with no injury listed, gave no further complaints 
during the following nine years of military service, and did not 
report any shoulder pain during the December 2004 VA general 
medical examination.

The preponderance of the evidence of record does not show that 
the Veteran's currently diagnosed right shoulder disorder is 
related to military service.  While the Veteran reported 
experiencing right shoulder soreness in March 1995, no diagnosis 
of a right shoulder disorder was given at that time and the 
Veteran did not report any further right shoulder symptoms 
throughout the remainder of his period of military service.  
While the Veteran has a current diagnosis of a right shoulder 
disorder and has reported continuity of symptomatology, there is 
no medical evidence of record that the disorder was diagnosed 
prior to September 2007, over three years after separation from 
military service and over 12 years after the Veteran's initial 
1995 complaint.  See Mense v. Derwinski, 1 Vet. App. 3
54, 356 (1991) (holding that VA did not err in denying service 
connection when the Veteran failed to provide evidence which 
demonstrated continuity of symptomatology, and failed to account 
for the lengthy time period for which there is no clinical 
documentation of his low back condition); Maxson v. Gober, 230 
F.3d 1330 (Fed. Cir. 2000) (ruling that a prolonged period 
without medical complaint can be considered, along with other 
factors, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or persistent 
disability).  Furthermore, the Veteran omitted his right shoulder 
disorder when he filed his initial claim for VA benefits in 
September 2004, despite listing several other musculoskeletal 
disorders at that time.  See Shaw v. Principi, 3 Vet. App. 365 
(1992) (a Veteran's delay in asserting a claim can constitute 
negative evidence that weighs against the claim).

In addition, there is no medical evidence of record that relates 
the Veteran's currently diagnosed right shoulder disorder to 
military service.  The only etiological opinion of record is the 
December 2009 VA joints examination report which specifically 
stated that the Veteran's currently diagnosed right shoulder 
disorder was not likely related to his 1995 complaints.  The 
Veteran's statements alone are not sufficient to prove that his 
currently diagnosed right shoulder disorder is related to the 
symptoms he experienced in 1995.  Espiritu, 2 Vet. App. 492, 495 
(1992); Grottveit, 5 Vet. App. 91, 93 (1993).  Accordingly, the 
preponderance of the evidence of record does not show that the 
Veteran's currently diagnosed right shoulder disorder is related 
to military service.  As such, service connection for a right 
shoulder disorder is not warranted.

In reaching this decision, the Board considered the doctrine of 
reasonable doubt.  However, as the preponderance of the evidence 
is against the Veteran's claim, the doctrine is not for 
application.  Gilbert, 1 Vet. App. 49 (1990).

Right Foot

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (Schedule), 
found in 38 C.F.R. Part 4 (2010).  The Schedule is primarily a 
guide in the evaluation of disability resulting from all types of 
diseases and injuries encountered as a result of or incident to 
military service.  The ratings are intended to compensate, as far 
as can practicably be determined, the average impairment of 
earning capacity resulting from such diseases and injuries and 
their residual conditions in civilian occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. § 4.1 (2010).  In resolving this factual issue, 
the Board may only consider the specific factors as are 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. 
App. 625, 628 (1992).

In considering the severity of a disability, it is essential to 
trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 
4.41 (2010).  Consideration of the whole recorded history is 
necessary so that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. 
App. 282 (1991).  Although the regulations do not give past 
medical reports precedence over current findings, the Board is to 
consider the Veteran's medical history in determining the 
applicability of a higher rating for the entire period in which 
the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 
(1999).  The appeal of the Veteran's right foot claim is based on 
the assignment of an initial evaluation following an initial 
award of service connection for status post bunionectomy and 
hammertoe surgery of the right foot.  As such, evidence 
contemporaneous with the claim and the initial rating decision 
are most probative of the degree of disability existing when the 
initial rating was assigned and should be the evidence "used to 
decide whether an original rating on appeal was erroneous."  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later 
evidence indicates that the degree of disability increased or 
decreased following the assignment of the initial rating, staged 
ratings may be assigned for separate periods of time.  Id.

Service connection for status post bunionectomy and hammertoe 
surgery of the right foot was granted by an August 2007 rating 
decision and a noncompensable evaluation was assigned under 38 
C.F.R. § 4.71a, Diagnostic Code 5282-5280, effective July 1, 
2004.  In the selection of code numbers assigned to disabilities, 
injuries will generally be represented by the number assigned to 
the residual condition on the basis of which the rating is 
determined.  With injuries and diseases, preference is to be 
given to the number assigned to the injury or disease itself; if 
the rating is determined on the basis of residual conditions, the 
number appropriate to the residual condition will be added, 
preceded by a hyphen.  38 C.F.R. § 4.27 (2010).  The hyphenated 
diagnostic code in this case indicates that hammertoe, under 
Diagnostic Code 5282, was the service-connected disorder, and 
unilateral hallux valgus, under Diagnostic Code 5280, was a 
residual condition.  Subsequently, a February 2010 rating 
decision assigned a 10 percent evaluation under 38 C.F.R. § 
4.71a, Diagnostic Code 5282-5284, effective July 1, 2004.  The 
hyphenated diagnostic code in this case indicates that hammertoe, 
under Diagnostic Code 5282, was the service-connected disorder, 
and other foot injuries, under Diagnostic Code 5284, was a 
residual condition.

In a November 2004 VA joints examination report, the Veteran 
stated that he experienced a right foot bunion deformity for 
which he had undergone a bunionectomy in 2003.  He reported pain 
with toe rise, prolonged standing, and on waking in the morning.  
On physical examination, there was a skin incision on the dorsal 
aspect of the foot which was healed without sign of infection.  
On range of motion testing, the Veteran's metatarsophalangeal 
joint had 0 to 5 degrees of plantar flexion and 0 to 25 degrees 
of dorsiflexion.  There was some crepitus with range of motion, 
but no residual hallux valgus deformity.  There was pain with 
plantar pressure over the metatarsophalangeal joint.  The 
diagnosis was status post bunionectomy, right foot, with 
limitation of metatarsophalangeal joint of the hallux to plantar 
flexion, but with full dorsiflexion.  The examiner characterized 
this limitation of motion as "significant" and stated that it 
could "develop into rigidus and prolonged pain and discomfort on 
standing."

In an October 2005 private medical report, the Veteran complained 
of pain in his right big toe with walking.  On physical 
examination, the Veteran's right foot had a boney protrusion on 
his big toe with an overlying callus formation.  The assessment 
was corn on the right first proximal interphalangeal joint.

In an August 2007 VA outpatient medical report, the Veteran 
complained of persistent right foot pain.  He reported an 
inability to put his foot down because of pain in the ball of the 
right toe.  On physical examination, there was a scar over the 
right big toe and tenderness on deep palpation on the ball of the 
right big toe.  The diagnosis was foot pain with a history of 
previous bunionectomy and hammertoe surgery.

A March 2008 private medical report stated that the Veteran had 
objective neuropathic pain with stiffness in the right foot.  The 
pedal pulses were intact, there was no edema, and the Veteran's 
foot was warm.

An August 2008 private medical report stated that the Veteran had 
some stiffness secondary to scar tissue following surgery.  There 
was shortening of the first metatarsal and the second digit was 
also stiff.  The examiner stated that the Veteran continued to 
have a disability of the foot "in that he is limited with 
activity shoe gear."  The examiner stated that the Veteran 
experienced swelling, which caused interdigital pain due to 
pressure on the nerves, as well as metatarsal pain due to the 
lack of support.  The examiner stated that the Veteran's 
disabilities would fall under 38 C.F.R. § 4.71a, Diagnostic Code 
5279, for metatarsalgia, or Diagnostic Code 5278, for contracture 
of the toes.

In a December 2009 VA feet examination report, the Veteran 
complained of pain, stiffness, swelling, and lack of endurance in 
the first metatarsophalgeal joint of the right foot, with 
numbness and pain in the right second toe.  He reported that the 
pain had increased over the previous year and was presently a 
seven, on a scale from one to ten, while at rest, and a nine 
after standing for five minutes or longer or after walking a 
quarter mile or more.  The Veteran took one tablet per day of 
Naprosyn for pain relief, with little or no effect and with an 
adverse effect of excessive fatigue.  The Veteran reported flare-
ups of pain after standing for more than five minutes, walking 
more than a quarter mile, running more than 200 meters, climbing 
more than 10 steps, or lifting more than 25 pounds.  Each flare-
up was reported to last an average of four days.  The Veteran 
reported that his right foot disorder prevented him from 
performing some of his assigned tasks at his work place.

On physical examination, the Veteran had right great toe range of 
motion to 17 degrees of dorsiflexion, with pain at 7 degrees, and 
18 degrees of plantar flexion, with pain at 15 degrees.  Pedal 
pulses were palpable to each foot and neurological sensation was 
intact.  There was callus formation at the plantar aspect of the 
third metatarsal head of the right foot and extensor contracture 
to toes 2, 3, 4, and 5, indicative of a hammertoe deformity of 
those toes.  The Veteran had a 5.5 centimeter (cm.) incisional 
scar on the dorsal aspect of the first metatarsophalangeal joint 
and a 4 cm. incisional scar on the dorsal aspect of the second 
toe.  The proximal interphalangeal joint of the right second toe 
was fused and there was a palpable bony prominence located at the 
dorsal aspect of the first metatarsal cuneiform joint of the 
right foot.  There was a reduced medial arch on weight bearing, 
as well three degrees of calcaneal inversion which could be 
corrected by manipulation.  There were four degrees of right 
forefoot valgus position which could be corrected by 
manipulation.  Heel contact was supinated during the gait cycle 
and the midstance phase of the gate was pronated, with the 
stepoff phase of the gate neutral.  The Veteran's shoe displayed 
an uneven pattern of wear with the lateral side of the right heel 
displaying a greater worn down pattern.

After x-ray examination, the right foot diagnoses were (1) status 
post bunionectomy of the first metatarsal head of the right foot 
with metal K-wire fixation; (2) status post hammertoe reduction 
of the right second toe with fused proximal interphalangeal 
joint; (3) incisional scar of the dorsal aspect of the first 
metatarsal joint of the right foot; (4) incisional scar of the 
dorsal aspect of the right second toe; (5) bone spur of the 
dorsal aspect of the right first metatarsal cuneiform joint; (6) 
flexible pes planus; (7) callus of the plantar aspect of the 
third metatarsal head of the right foot; (8) hammertoe deformity 
to toes 2, 3, 4, and 5; (9) painful range of motion of the right 
first metatarsophalangeal joint; and (10) osteophyte of the 
dorsal aspect of the right talus.

In a July 2010 hearing before the Board, the Veteran stated that 
he experienced constant foot pain with extreme soreness and 
stiffness after walking.  He reported that walking barefoot was 
"unbearable."  The Veteran states that these symptoms had 
increased since separation from military service, and that it 
impacted his employment and had caused him to miss a couple days 
of work.

The Veteran's right foot disorder is currently rated under 
Diagnostic Code 5284, which contemplates other foot injuries 
which are not covered by Diagnostic Codes 5276 through 5283.  The 
medical evidence of record shows that the Veteran has current 
diagnoses of several right foot disorders which would fall under 
other diagnostic codes, including pes planus (Diagnostic Code 
5276), hammertoes (Diagnostic Code 5282), and two separate 
surgical scars (Diagnostic Code 7805).  The Veteran also has a 
diagnosis of post-operative bunion with fixation of the first 
metatarsal head, which is analogous to Diagnostic Code 5280.  
Finally, in the August 2008 private medical report, the private 
physician specifically stated that the Veteran's right foot 
disorder was most analogous to Diagnostic Codes 5279 or 5278.  
Due to the extensive and overlapping symptoms of nearly all of 
these separate disabilities, providing separate evaluations for 
each one would pose a significant risk of pyramiding.  38 C.F.R. 
§ 4.14 (2010).  As such, the Board finds that the Veteran's right 
foot disability is best evaluated under Diagnostic Code 5284, 
which encompasses all foot symptoms on the basis of their overall 
severity, rather than specific individual attributes.

Under Diagnostic Code 5284, a 10 percent evaluation is warranted 
for moderate foot injuries; a 20 percent evaluation is warranted 
for moderately severe foot injuries; a 30 percent evaluation is 
warranted for severe foot injuries; and a 40 percent evaluation 
is warranted for actual loss of use of the foot.  38 C.F.R. § 
4.71a, Diagnostic Code 5284.  The words "moderate," "moderately 
severe," and "severe" are not defined in Diagnostic Code 5284.  
Rather than applying a mechanical formula, the Board must 
evaluate the evidence of record to determine which 
characterization is most appropriate for the Veteran's right foot 
disorder.

The medical evidence of record shows that, for the period prior 
to December 14, 2009, the Veteran's right foot disability was 
manifested by metatarsophalgeal joint limitation of motion to 5 
degrees of plantar flexion and 25 degrees of dorsiflexion, pain, 
right great toe callus, surgical scars which caused stiffness, 
and swelling.  The Board finds that these symptoms are most 
analogous to a moderate characterization under Diagnostic Code 
5284.  While the Veteran's metatarsophalgeal joint limitation of 
motion on plantar flexion was described as "significant," his 
dorsiflexion was described as normal.  Furthermore, prior to 
December 14, 2009, the predominant disabling symptoms were 
consistently listed as pain and no symptoms were noted beyond the 
Veteran's first and second toes.  Accordingly, the preponderance 
of the medical evidence of record shows that the manifestations 
of the Veteran's right foot disorder did not warrant a 
characterization of moderately severe or higher prior to December 
14, 2009.  Accordingly, an evaluation in excess of 10 percent is 
not warranted under Diagnostic Code 5284 for the period prior to 
December 14, 2009.  See Id.

The medical evidence of record shows that, for the period on and 
after December 14, 2009, the Veteran's right foot disability was 
manifested by metatarsophalgeal joint limitation of motion to 15 
degrees of plantar flexion and 7 degrees of dorsiflexion, pain, a 
callus of the third metatarsalphalangeal joint, numbness, 
hammertoe deformity of four toes, fusion of the proximal 
interphalangeal joint of the second toe, bony prominence, reduced 
medial arch, three degrees of calcaneal inversion, four degrees 
of forefoot valgus position, and abnormal gait.  Significantly, 
the severity of the disability resulted in extreme discomfort 
with standing for more than five minutes, walking more than a 
quarter mile, running more than 200 meters, climbing more than 10 
steps, or lifting more than 25 pounds.  These difficulties 
impacted the Veteran's employment, preventing him from performing 
some of his assigned tasks and causing him to miss a few days of 
work.  Taking all of the above-described symptoms into account, 
including pain, scars, hammertoes, flatfoot, limitation of 
motion, fusion of joints, and impairment of employment, the Board 
finds that these symptoms, considered together, are most 
analogous to a severe characterization under Diagnostic Code 
5284.  Accordingly, an evaluation of 30 percent is warranted for 
the Veteran's right foot disorder under Diagnostic Code 5284, for 
the period on and after December 14, 2009.  See Id.  A 40 percent 
evaluation is not warranted, as the medical evidence of record 
does not show that the Veteran's symptoms result in actual loss 
of use of the right foot.

The Board is required to consider the effect of pain and weakness 
when rating a disability of the musculoskeletal system by 
limitation of motion.  38 C.F.R. §§ 4.40, 4.45 (2010); DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  The Board has considered the 
Veteran's complaints of pain in determining the proper 
evaluations for the Veteran's right foot disorder.  As discussed 
above, pain was the predominant disability demonstrated prior to 
December 14, 2009, and accordingly that symptom was the main 
manifestation that warranted a characterization of moderate for 
that time period.  Pain on range of motion was also specifically 
measured by the December 2009 VA joints examination report, and 
the impact of that pain on the Veteran's range of motion was a 
factor in the Board's determination that a 30 percent evaluation 
was warranted for the Veteran's right foot disorder for the 
period on and after December 14, 2009.

Generally, evaluating a disability using either the corresponding 
or analogous diagnostic codes contained in the Schedule is 
sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2010).  However, 
because the ratings are averages, it follows that an assigned 
rating may not completely account for each individual veteran's 
circumstance, but nevertheless would still be adequate to address 
the average impairment in earning capacity caused by disability.  
In exceptional cases where the rating is inadequate, it may be 
appropriate to assign an extraschedular rating.  38 C.F.R. § 
3.321(b) (2010).  The threshold factor for extraschedular 
consideration is a finding that the evidence before VA presents 
such an exceptional disability picture that the available 
schedular evaluations for that service-connected disability are 
inadequate.  Thun v. Peake, 22 Vet. App. 111, 115 (2008); see 
also Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  Therefore, 
initially, there must be a comparison between the level of 
severity and symptomatology of the Veteran's service-connected 
disability with the established criteria found in the Schedule 
for that disability.  Thun, 22 Vet. App. at 115.  If the criteria 
under the Schedule reasonably describe the Veteran's disability 
level and symptomatology, then the Veteran's disability picture 
is contemplated by the Schedule, and the assigned schedular 
evaluation is adequate, and no referral is required.  See 
VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996) (when service- 
connected disability affects employment "in ways not contemplated 
by the rating schedule[,]" § 3.321(b)(1) is applicable).

The Board finds that the Veteran's disability picture is not so 
unusual or exceptional in nature as to render his disabilities 
ratings for the right foot disorder inadequate.  The Veteran's 
right foot disorder was evaluated under to 38 C.F.R. § 4.71a, 
Diagnostic Code 5284, the criteria of which is found by the Board 
to specifically contemplate the Veteran's level of disability and 
symptomatology.  As noted above, for the period prior to December 
14, 2009, the Veteran's right foot disorder was manifested by 
metatarsophalgeal joint limitation of motion to 5 degrees of 
plantar flexion and 25 degrees of dorsiflexion, pain, right great 
toe callus, surgical scars which caused stiffness, and swelling.  
For the period on and after December 14, 2009, the Veteran's 
right foot disability was manifested by metatarsophalgeal joint 
limitation of motion to 15 degrees of plantar flexion and 7 
degrees of dorsiflexion, pain, a callus of the third 
metatarsalphalangeal joint, numbness, hammertoe deformity of four 
toes, fusion of the proximal interphalangeal joint of the second 
toe, bony prominence, reduced medial arch, three degrees of 
calcaneal inversion, four degrees of forefoot valgus position, 
and abnormal gait.  When comparing these disability pictures with 
the symptoms contemplated by the Schedule, the Board finds that 
the Veteran's symptoms are more than adequately contemplated by 
the disabilities ratings assigned herein for his right foot 
disorder.  Ratings in excess of the currently assigned ratings 
are provided for certain manifestations of foot disorders, but 
the medical evidence reflects that those manifestations are not 
present in this case.  The criteria for the evaluations assigned 
herein for the Veteran's right foot disorder more than reasonably 
describe the Veteran's disability level and symptomatology and, 
therefore, the currently assigned schedular evaluation is 
adequate and no referral is required.  See VAOGCPREC 06-96, 61 
Fed. Reg. 66749 (1996); see also 38 C.F.R. § 4.71a, Diagnostic 
Code 5284.

In reaching this decision, the Board considered the doctrine of 
reasonable doubt.  However, as the medical evidence of record 
does not show findings that meet the criteria for ratings in 
excess of those assigned herein, the doctrine is not for 
application.  Gilbert, 1 Vet. App. 49; see also Massey, 7 Vet. 
App. at 208.


ORDER

Service connection for a low back disorder is granted.

Service connection for a rectal disorder is granted.

Service connection for chest pain is denied.

Service connection for a right shoulder disorder is denied.

An initial evaluation in excess of 10 percent for status post 
bunionectomy and hammertoe surgery of the right foot is denied.

An evaluation of 30 percent disabling, but no greater, for status 
post bunionectomy and hammertoe surgery of the right foot is 
granted for the period on and after December 14, 2009, subject to 
the laws and regulations governing the payment of monetary 
benefits.


REMAND

With regard to the Veteran's left foot claim, in an April 2010 
statement and a July 2010 hearing before the Board, the Veteran's 
representative asserted that the claim of entitlement to service 
connection for residuals of a left foot injury is currently on 
appeal to the Board.  This is not the case.  Service connection 
for residuals of a left foot injury was denied by a May 2005 
rating decision.  The Veteran properly filed a notice of 
disagreement with this rating decision in August 2005, and a 
statement of the case was issued with respect to the left foot 
claim in August 2007.  While the Veteran did submit an appeal to 
the Board in October 2007 with respect to the August 2007 
statement of the case, that appeal specifically omitted the claim 
of entitlement to service connection for residuals of a left foot 
injury.  Accordingly, the August 2005 rating decision is final, 
and there is no appeal as to that issue currently before the 
Board.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2010).

However, an August 2007 rating decision was issued on the same 
day as the August 2007 statement of the case.  That rating 
decision granted service connection for left foot hammertoe 
deformities of the lesser toes and assigned a noncompensable 
evaluation, effective July 1, 2004.  In October 2007, the Veteran 
filed a notice of disagreement with the rating assigned for the 
Veteran's left foot disorder by the August 2007 rating decision.  
The filing of a notice of disagreement initiates the appeal 
process.  See Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995).  
VA has not yet issued a statement of the case as to the issue of 
entitlement to an initial compensable evaluation for left foot 
hammertoe deformities of the lesser toes.  38 C.F.R. § 19.26 
(2010).  The Board is, therefore, obligated to remand this issue.  
See Manlicon v. West, 12 Vet. App. 238 (1999).

With regard to the Veteran's right knee disorder claim, the 
Veteran's service treatment records include multiple complaints 
of right knee pain.  While no right knee abnormalities were found 
on examination in November 2004, a September 2007 VA radiographic 
report shows that the Veteran has a current diagnosis of a right 
knee disorder.  In addition, the Veteran has given lay testimony 
of continuity of symptomatology from military service to the 
present day.  There is no medical evidence of record which 
addresses the etiology of the Veteran's currently diagnosed right 
knee disorder.  The Board therefore concludes that an additional 
VA examination is needed to determine the etiology of the 
Veteran's currently diagnosed right knee disorder.  38 C.F.R. §§ 
3.326, 3.327 (2010).

Accordingly, the case is remanded for the following actions:

1.	The RO must issue a statement of the case 
and notification of the Veteran's 
appellate rights on the issue of 
entitlement to an initial compensable 
evaluation for left foot hammertoe 
deformities of the lesser toes.  See 38 
C.F.R. §§ 19.29, 19.30 (2010).  The 
Veteran and his representative are 
reminded that to vest jurisdiction over 
this issue with the Board, a timely 
substantive appeal to the August 2007 
rating decision must be filed.  38 C.F.R. 
§ 20.202 (2010).  If the Veteran perfects 
the appeal as to this issue, the case must 
be returned to the Board for appellate 
review.

2.	The Veteran must be afforded a VA 
examination to determine the etiology of 
any right knee disorder found.  The claims 
file must be provided to and reviewed by 
the examiner.  All pertinent 
symptomatology and findings must be 
reported in detail.  All tests or studies 
necessary to make this determination must 
be conducted.  Following a review of the 
service and post-service medical records, 
the examiner must state whether any 
currently diagnosed right knee disorder is 
related to military service.  Any opinion 
provided must include an explanation of 
the basis for the opinion.  If any of the 
above requested opinions cannot be made 
without resort to speculation, the 
examiner must state this and specifically 
explain why an opinion cannot be provided 
without resort to speculation.  The report 
must be typed.

3.	The RO must notify the Veteran that it is 
his responsibility to report for any VA 
examination scheduled, and to cooperate in 
the development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2010).  In the event that 
the Veteran does not report for any 
scheduled examination, documentation must 
be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.  Copies of 
all documentation notifying the Veteran of 
any scheduled VA examination must be 
placed in the Veteran's claims file.

4.	The RO must then readjudicate the claim 
and, thereafter, if the claim on appeal 
remains denied, the Veteran and his 
representative must be provided a 
supplemental statement of the case.  After 
the Veteran and his representative have 
had an adequate opportunity to respond, 
the appeal must be returned to the Board 
for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


